                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


GREGORY MIDGYETT,

              Petitioner,                         Case No. 17-cv-13846
v.
                                                  HONORABLE AVERN COHN
SHANE JACKSON,

           Respondent.
_____________________________/

               ORDER DENYING PETITIONER’S MOTION
              TO HOLD RESPONDENT IN DEFAULT (Doc. 9)
                               AND
DIRECTING RESPONDENT TO MAIL A COPY OF THE RESPONSE TO PETITIONER

       This is a pro se habeas corpus case under 28 U.S.C. §§ 2241 and 2254.

Petitioner Gregory Midgyett challenges his state court convictions for second-degree

murder and three weapon offenses. Before the Court is Petitioner’s motion to hold

respondent Shane Jackson in default for allegedly failing to file a timely response to the

petition. See Doc. 9. Petitioner makes a similar allegation in a letter filed on April 18,

2019. See Doc. 10.

       Petitioner accurately points out in his motion and letter that Respondent was

ordered to file a responsive pleading by June 4, 2018.          See Doc. 4.     Contrary to

Petitioner’s additional allegation, however, Respondent is not in default. He filed a timely

answer to the petition and the state-court materials on June 4, 2018. See Docs. 7-8. He

has also certified that he mailed a copy of his answer to Petitioner. See Doc. 7, p. 60.

       Accordingly, Petitioner’s motion to hold Respondent in default is DENIED.
         Petitioner also requests a copy of the Respondent’s answer. See Doc. 11.

Although Respondent certified that a copy was mailed to Petitioner, in an abundance of

caution, the Court DIRECTS that Respondent mail another copy of the answer to

Petitioner.

         SO ORDERED.
                                         S/Avern Cohn
                                           AVERN COHN
Dated:          6/12/2019                UNITED STATES DISTRICT JUDGE
         Detroit, Michigan
